DETAILED ACTION
Introduction
This office action is in response to applicant’s request for continued examination filed 2/4/2021. Claims 1-13 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/21 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 8/5/2020, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 102 and 35 USC 103, based on 
The applicant’s further arguments, regarding Pr(Category), is similarly argues, and also deemed non-persuasive. Wherein it is explicitly clear that for each and every specific category/topic as preset, there is a determined occurrence probability value that is calculated. This is explicitly stated in the fact that Pr(Category sub.i) is interpreted as the occurrence probability of the category, for every category. There is no alternate interpretation for this mathematical representation, which is equivalent to the applicant’s claimed, “occurrence probability value of each topic.” The applicant presents absolutely no evidence to convincingly support the argument that the value produced is not an occurrence probability value (which this is evident immediately by the equation), that is a value of each topic in the text present in the document topic generation model, which is evident and clear based on each and every topic C sub.i as pertaining to his every preset category for classification. Thus, the rejection 
Applicant’s remaining arguments, regarding claims 2-13, are based on the above arguments and are thus deemed non-persuasive as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Isa et. al. (Text Document Preprocessing with the Bayes Formula for classification using .
As per claim 1, Isa teaches a method for recognizing a text type, comprising: 
preprocessing a pre-acquired text to obtain a keyword set of the text (pages 1265, 1266, section 1, 2.2, his analyzing the text document and extracted words as the keyword set-see also section 2.2 paragraph 1, page 1267 continued); 
calculating an occurrence probability value of each keyword in the keyword set in the text (ibid-see his probability of the word, discussion, Pr(Word)), 
[the occurrence probability value of the keyword being a ratio of an occurrence frequency of the keyword in the text to a total number of words in the text, or a ratio of the occurrence frequency of the keyword in the text to a number of keywords in the keyword set of the text]; 
importing, for the each keyword in the keyword set, the keyword and the occurrence probability value corresponding to the keyword into a pre-established document topic generation model (ibid-his classifier discussion, incorporating the occurrence probability values, see is Fig. 2, the topics have been pre-established per category, and the Pr(word) have been incorporated into the topic generation model), and determining an occurrence probability value of each topic in the text 
recognizing a type to which the text belongs based on the occurrence probability value of the each topic in the text (ibid-his recognized topic based on the highest probability value). 
comprising: defining a type of the topic having a largest occurrence probability value as the type to which the text belongs (ibid, his determined “category” as the type of topic for the text, which is defined by a probability of occurrence with respect to the type of the topic, in his topic extraction/determination from the text, thus defining the type of the topic). 

Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Isa and Weissinger to combine the prior art element of recognizing a type of text and defining a type of the topic of the text as taught by Isa with the discrimination function for determining salient terms for classification as taught by Weissinger as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result .
Claims 2, 4, 7, 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Isa in view of Weissinger, as applied to claim 1, and further in view of Huang (US 2016/0314207).
As per claims 2 and 8, Isa makes obvious the method according to claim 1, but lacks explicitly teaching that which Huang teaches wherein the type includes a positive class and a negative class (paragraphs [0024, 0025]-his binary values as positive class value of 1, and negative class value of 0, and see his statistical binary relevance classification of text to topic); and 
the recognizing a type to which the text belongs based on the occurrence probability value of the each topic in the text comprises: 
importing the occurrence probability value of the each topic in the text into a pre-established first logistic regression model (ibid-paragraphs [0041, 0045, 0057-0069]-his statistical model for classifying the relevance of content to topic using his logistic regression model (LRM) established in advance, see paragraphs [0041, 0045, 0050, 0069]-LRM discussion-his probability of categories of text established in advance, incorporated into the LRM), to obtain a first probability value of the text belonging to the positive class (ibid-his statistical value of text 
recognizing whether the text belongs to the positive class based on the first probability value (ibid-his determination of whether the text is classified to the positive class, see again paragraphs [0031, 0032]). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Isa and Huang to combine the prior art element of recognizing a type of text and defining a type of the topic of the text as taught by Isa with the logistic regression for classification as taught by Huang as each element performs the KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be recognizing more accurately a category (ibid, Huang, see also abstract).
As per claims 4 and 10, Isa with Weissinger Huang make obvious the method according to claim 2, wherein the recognizing whether the text belongs to the positive class based on the first probability value further comprises: 
determining, in response to the first probability value being greater than the preset first threshold, the text belonging to the positive class (ibid-Huang, his set relevance values as his threshold values, any value greater than the negative set value is determined to belong in the positive class, any value set lower than the positive class value is determined to be in the negative class, see his threshold value with respect to category, see also paragraph [0032]). 
As per claim 7, claim 7 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale by Isa in view of Weissinger, Isa teaches [an apparatus for recognizing a text type, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising]: preprocessing a pre-acquired text to 
an apparatus for recognizing a text type, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising] (Fig. 9, paragraph [0073]).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Isa and Huang to combine the prior art element of recognizing a type of text and defining a type of they topic of the text as taught by Isa with the logistic regression for classification and apparatus as taught by Huang as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be using an apparatus comprising a processor and memory with instruction for executing operations to recognizing more accurately a category (ibid, Huang, see also abstract).
claim 13, claim 13 sets forth limitations similar to claim 7 and is thus rejected under similar reasons and rationale, wherein the non-transitory computer storage medium is deemed to embody the method, such that Isa with Huang make obvious a non-transitory computer storage medium storing a computer program (Huang, Fig. 9, paragraph [0073], see Huang claim 11), the computer program when executed by one or more processors, causes the one or more processors to perform operations, the operations comprising (ibid): preprocessing a pre-acquired text to obtain a keyword set of the text (see claim 7, corresponding and similar limitation); calculating an occurrence probability value of each keyword in the keyword set in the text (ibid), the occurrence probability value of the keyword being a ratio of an occurrence frequency of the keyword in the text to a total number of words in the text, or a ratio of the occurrence frequency of the keyword in the text to a number of keywords in the keyword set of the text (ibid); importing, for the each keyword in the keyword set, the keyword and the occurrence probability value corresponding to the keyword into a pre-established document topic generation model, and determining an occurrence probability value of each topic in the text preset in the document topic generation model, the document topic generation model being used to represent a corresponding relationship between the occurrence probability value 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Isa and Huang to combine the prior art element of recognizing a type of text and defining a type of they topic of the text as taught by Isa with the logistic regression for classification and apparatus as taught by Huang as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be using an non-transitory computer readable storage medium for executing operations to .
Claims 3, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Isa et al. in view of Weissinger in view of Huang, as applied to claim 2, in view of Ben-Kiki et al. (Ben-Kiki, US 2018/0260387).
As per claims 3 and 9, Isa with Weissinger with Huang make obvious method according to claim 2, but lacks teaching that which Ben-Kiki teaches wherein the recognizing whether the text belongs to the positive class based on the first probability value comprises: 
importing, in response to the first probability value being less than a preset first threshold (paragraph [0076-0079]-his predetermined threshold for confidence score, and corresponding value less than the threshold for topic classification), the occurrence probability value of the each topic in the text into a pre-established second [logistic regression] model (ibid-his values returned to classifier with different parameters/classes, and different classification algorithm as different parameters), to obtain a second probability value of the text belonging to the positive class (ibid-the different classifier inherently producing a second probability from the first confidence value), wherein the second [logistic regression] model is used to represent a corresponding relationship between the 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Zhang and Ben-Kiki to combine the prior art element of a logistic regression model for topic classification as taught by Isa with multiple classifiers KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing more than one language model in order to find determine a more accurate, updated classification for a topic form the input text (ibid-Ben-Kiki). 
As per claims 5 and 11, Isa with Weissinger with Huang with Ben-Kiki makes obvious the method according to claim 3, wherein the recognizing whether the text belongs to the positive class based on the first probability value further comprises: 
determining, in response to the second probability value being less than the preset second threshold, the text belonging to the negative class (ibid, Huang see paragraphs [0024, 0025, 0032]-his set values as his threshold values, any value greater than the negative set value is determined to belong in the positive class, any value set lower than the positive class value is determined to be in the negative class). 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Isa in view of Weissinger, as applied to claim 1, in view of Chen et al. (Chen, US 2013/0159254).
As per claims 6 and 12, Isa with Weissinger makes obvious the method according to claim 1, but lacks specifically teaching that which Park teaches wherein the preprocessing a pre-acquired text to obtain a keyword set of the text comprises: removing a special symbol in the text (paragraph [0053-0054]-his preprocessed/filtered text, removal of punctuations); 
performing word segmentation on the text after the special symbol is removed, to obtain a word set (ibid- after punctuations removed, his words extracted to obtain topic words as his word set); and 
removing a stop word in the word set to obtain the keyword set (ibid-his stop words removed).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Isa and Chen to combine the prior art element of topic modeling KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be to output a clean, reduced size data set for subsequent analysis including topic modeling (ibid-Chen).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        



lms
2/12/2021